USCA11 Case: 20-11390    Date Filed: 12/02/2020    Page: 1 of 22



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-11390
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:18-cv-24554-CMA



YOELMY FERNANDEZ RODRIGUEZ,

                                                Plaintiff - Appellant,

versus

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                                Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 2, 2020)

Before ROSENBAUM, ANDERSON and DUBINA.

PER CURIAM:
          USCA11 Case: 20-11390        Date Filed: 12/02/2020    Page: 2 of 22



      Appellant Yoelmy Fernandez Rodriguez (“Rodriguez”) appeals the district

court’s order adopting the magistrate judge’s report and recommendation (“R&R”)

that granted summary judgment to the Social Security Commissioner

(“Commissioner”), concluding that the Administrative Law Judge (“ALJ”)

properly denied Rodriguez’s applications for disability insurance benefits (“DIB”)

and supplemental security income (“SSI”). Based on our review of the record, and

after reading the parties’ briefs, we affirm the district court’s order.

                                           I.

      Rodriguez is a 43-year old male, who has a 12th grade education and

difficulty communicating in English. He previously worked as a warehouse

worker/stocker before his alleged disability. He applied for DIB and SSI on July

28, 2015, alleging a disability onset date of June 1, 2013. In his disability report,

Rodriguez stated that the conditions limiting his ability to work were his nerves

and his bipolar disorder. He noted that he stopped working because his employer

dismissed him for reasons unrelated to his health. In his functional report,

Rodriguez asserted that his conditions limited his ability to work because he was

disoriented, could not cope with stress, and suffered from insomnia. He stated that

he was very depressed, stayed in bed most of the day and did not leave his house

often. He explained that his conditions limited his communication skills, memory,

concentration, understanding, and completion of tasks.

                                            2
         USCA11 Case: 20-11390       Date Filed: 12/02/2020   Page: 3 of 22



      Rodriguez’s friend and roommate, Yohan Torres (“Torres”), completed a

third-party function report, stating his observations that Rodriguez’s conditions

limited his ability to work because he was not able to perform well in a social

environment. Torres also explained that Rodriguez’s close friends noticed that

Rodriguez had changed significantly since the onset of his conditions. Torres

reported that Rodriguez performed light housework, went grocery shopping,

handled money, and spent time with family and close friends.

      The Commissioner denied Rodriguez’s claim initially and on

reconsideration. Rodriguez requested a hearing before an ALJ. At the hearing in

October 2017, Rodriguez’s counsel amended his disability onset date to August 19,

2015. Rodriguez testified that he had completed his high school education in

Cuba, had never married, and did not have children. He stated that he previously

worked in supermarkets and similar stores stocking merchandise and that he held

these jobs from 2002 to 2012. He explained that his psychiatric problems began

around the time his long-term partner raped his 12-year-old nephew. He stated that

he began hearing voices, he enjoyed nothing, had no desires, slept very little during

the night, did not enjoy being around other people, and mainly reclined during the

day. At the time of the hearing, he lived with his mother, who did most of the

cooking and cleaning for him. He admitted to using social media and playing

video games on his phone, drinking alcohol when he was desperate and smoking

                                          3
          USCA11 Case: 20-11390      Date Filed: 12/02/2020   Page: 4 of 22



cigarettes. He testified that he could not work because he did not have the desire to

do anything and at times he gave “bad responses to people.” (R. Doc. 14 at 40–

49.)

       A vocational expert (“VE”) testified that Rodriguez previously worked as a

warehouse worker, which equated to medium level work. The ALJ asked the VE

to assume a hypothetical: whether an individual of Rodriguez’s age, education, and

work history, who was limited to simple, routine and repetitive tasks that were not

conducted at production rate pace, only had occasional interaction with

supervisors, co-workers, and the public and did not engage in tasks concerning the

safety and welfare of others, could perform Rodriguez’s past work as a warehouse

worker. The VE responded that the individual could perform such work. The ALJ

also asked the VE to assume the same hypothetical scenario, but the individual was

off task 20% of the day. The VE responded that such an individual would not be

able to maintain employment. Rodriguez’s attorney questioned the VE and asked

her to assume the same hypothetical individual described by the ALJ, but with the

limitations described by Dr. Carlos Danger, a consultative psychiatrist: that

Rodriguez had mild limitations in understanding, remembering, and carrying out

simple instructions and that he had marked limitations with more complex

instructions, interacting with others, and responding appropriately to usual work




                                          4
         USCA11 Case: 20-11390        Date Filed: 12/02/2020   Page: 5 of 22



situations. The VE admitted that such an individual, with these limitations, would

not be able to engage in substantial gainful activity. (R. Id. at 49–53.)

      The ALJ also had medical evidence in the record postdating Rodriguez’s

application. This evidence showed that on August 19, 2015, Rodriguez visited

Vivian Gonzalez-Diaz, Ph.D. for a consultative psychological examination at the

request of the state agency. At the exam, Rodriguez reported loss of energy, lack

of motivation to perform tasks or chores, increased appetite, difficulties

concentrating, feelings of worthlessness, occasional auditory hallucinations, lack of

motivation to get out of bed at times, tremors at times, passive death wishes at

times, and weekly panic attacks characterized by an abrupt period exhibiting

accelerated heart rate, tremulousness, and sweatiness. (R. Id. at 357–60.)

Rodriguez stated that his symptoms began four years before, when his ex-partner

sexually abused his nephew. Rodriguez denied suicidal thoughts and did not

complain of delusions but stated that he had daily auditory hallucinations.

      Dr. Gonzalez-Diaz reported that Rodriguez’s behavior, attitude, and

cooperation were adequate. Dr. Gonzalez-Diaz observed that Rodriguez was fully

oriented in all spheres with goal-oriented associations, that his mental status

examination revealed appropriate speech, a depressed mood, congruent affect, full

orientation, logical associations and thought processes, normal stream of thought,

and mild preoccupation and worries for his nephew. Dr. Gonzalez-Diaz diagnosed

                                          5
         USCA11 Case: 20-11390        Date Filed: 12/02/2020   Page: 6 of 22



Rodriguez as having low average intelligence and noted that his attention and

concentration were adequate. He diagnosed Rodriguez with major depressive

disorder, recurrent and severe, with psychotic features; tobacco use disorder,

severe; and ruled out bipolar disorder, depressed type. He listed Rodriguez’s

prognosis as fair/guarded. (R. Id.)

      The medical evidence also included a Psychiatric Review Technique form

(“PRTF”) completed by Dr. Jennifer Meyer, Ph.D., a psychologist. The form

indicated that Rodriguez had no restriction of activities of daily living, mild

difficulties in maintaining social function, moderate difficulties in maintaining

concentration, persistence or pace, and no repeated episodes of decompensation.

In an accompanying Mental Residual Functional Capacity form, Dr. Meyer opined

that Rodriguez had moderate limitations in his abilities to understand and

remember detailed instructions; to carry out detailed instructions; to maintain

attention and concentration for extended periods; to complete a normal workday

and workweek without interruptions from psychologically based symptoms and to

perform at a consistent pace without an unreasonable number and length of rest

periods; and to respond appropriately to changes in the work setting. She further

stated that Rodriguez would have difficulty responding to high-stress and fast-

paced work environments, but he appeared capable of completing simple,

repetitive tasks and adapting to simple, gradual changes in the work environment.

                                           6
          USCA11 Case: 20-11390       Date Filed: 12/02/2020   Page: 7 of 22



(R. Doc. 14 at 66–76.) In connection with a second state agency review of

Rodriguez’s file, Dr. George Grubbs, a state agency psychological consultant,

affirmed Dr. Meyer’s opinions and statements. (R. Id. at 81–90, 91–100.)

      The medical evidence also included a report from Dr. Geraldine Mattia, a

psychiatrist with Jackson Health System. Rodriguez visited Dr. Mattia for

treatment for his depression, which he disclosed began after his ex-partner

molested a relative. Dr. Mattia noted that Rodriguez had a history of major

depression with psychotic features. He observed Rodriguez to be withdrawn and

tearful, prescribed medication, and directed him to return. Rodriguez visited Dr.

Mattia again, complaining of occasional poor sleep. Dr. Mattia noted that

Rodriguez had coherent and relevant speech. Rodriguez saw Dr. Mattia again two

months later, complaining of poor sleep, anger, and irritability. Dr. Mattia

believed that an increase in one of the prescriptions would help because Rodriguez

was difficult, had limited insight and judgment, a paucity of words, and a high

degree of irritability. (R. Id. at 364–70.)

      When Rodriguez returned to Jackson Health System in July 2016, Louis

Antoine, M.D., reported that Rodriguez’s condition was stable. He had normal

orientation, normal activity, fair eye contact, broad affect, logical thoughts, and no

suicidal thoughts. In September 2016, Rodriguez went to Jackson Behavioral

Health Outpatient for a follow-up on his major depression, and an advanced

                                              7
         USCA11 Case: 20-11390       Date Filed: 12/02/2020    Page: 8 of 22



practice registered nurse met with him and noted that Rodriguez exhibited labile

affect and mood, was angry, verbally explosive, and biting his nails. In November

2016, Dr. Antoine reported that Rodriguez was less agitated, was oriented with fair

eye contact, had logical thoughts, no delusions, and no suicidal ideas. In January

2017, Rodriguez reported increased depression due to a recent family member’s

death. Dr. Antoine documented that Rodriguez had regular orientation and

activity, fair eye contact, a broad affect, a normal mood, logical thought processes,

no delusions, and fair judgment. In March, Rodriguez saw Dr. Antoine, who noted

that Rodriguez’s judgment and insight appeared fair and he had no suicidal ideas.

Because Rodriguez reported no side effects from his medications, Dr. Antoine

directed him to continue them. (R. Id. at 380–96.)

      In April 2017, Rodriguez had a consultative psychiatric examination with

Carlos Danger, M.D., at the request of the ALJ. Rodriguez reported feelings of

anxiety, unwellness, depression, thoughts of helplessness and hopelessness, low

self-esteem, difficulty functioning and maintaining a job, and auditory

hallucinations. Dr. Danger noted that Rodriguez was taking multiple medications

that made diagnosis on the bipolar spectrum a possibility. Dr. Danger stated that

although Rodriguez may have exaggerated his symptoms, Rodriguez appeared to

have an underlying psychiatric illness that interfered with employability.

Following the examination, Dr. Danger opined that Rodriguez had mild limitations

                                          8
         USCA11 Case: 20-11390       Date Filed: 12/02/2020   Page: 9 of 22



in understanding, remembering, and carrying out simple instructions and that he

had marked limitations with more complex instructions, interacting with others,

and responding appropriately to usual work situations. Dr. Danger completed an

accompanying Mental Medical Source Statement of Ability to do Work-Related

Activities wherein he stated that, among other things, Rodriguez exhibited

“marked” limitations in his abilities to carry out complex instructions, make

judgments on complex work-related decisions, interact appropriately with the

public, with supervisors, and with coworkers, and respond appropriately to usual

work situations and to changes in routine work setting. (R. Id. at 372–76.)

      In May 2017, Rodriguez met with Dr. Antoine, who reported that Rodriguez

had no marked limitations. In July, however, Rodriguez informed Dr. Antoine that

he was continuing to hear voices, was agitated, had mood swings, anxiety,

paranoia, difficulty sleeping, and nightmares. Dr. Antoine documented that

Rodriguez had moderate limitations with normal orientation, logical thought

process, and a stable mental status. Dr. Antoine directed Rodriguez to continue his

medications. In September, Rodriguez reported to Dr. Antoine that he was not

doing well because a recent hurricane had knocked out his electricity and he was

afraid of the dark. Dr. Antoine documented that Rodriguez’s mental status

examinations revealed moderate limitations with normal orientation, logical

thought process, fair insight and judgment, and a stable mental status. Dr. Antoine

                                         9
         USCA11 Case: 20-11390       Date Filed: 12/02/2020    Page: 10 of 22



also noted that Rodriguez exhibited fair eye contact, labile affect, dysphoric mood,

obsessional thought process, and paranoid delusions. (R. Id. at 392–96, 417–18.)

                                          II.

      After the hearing, the ALJ denied Rodriguez’s applications, concluding that

he was not disabled. The ALJ applied the five-step sequential approach set forth in

the regulations and found that Rodriguez had not engaged in substantial gainful

activity since the alleged onset date and that he had severe impairments of affective

mood disorder with psychosis and anxiety disorder (steps one and two). At step

three, the ALJ found that Rodriguez did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

      The ALJ assessed Rodriguez’s residual functional capacity (“RFC”)

(defined in 20 C.F.R. § 404.1545 as “the most you can still do despite your

limitations”), to determine if he could perform his past relevant work (step four).

The ALJ concluded that Rodriguez had the RFC to perform a full range of work at

all exertional levels and limited him to simple, routine, and repetitive tasks, but not

at production rate pace; only occasional interaction with supervisors, coworkers,

and the public; and no tasks involving the safety and welfare of others. The ALJ

found that Rodriguez’s allegations were inconsistent with his mild objective

medical findings, his daily activities, and the opinions of the state agency

                                          10
         USCA11 Case: 20-11390      Date Filed: 12/02/2020   Page: 11 of 22



psychological consultants. The ALJ considered the treatment records of the

doctors and explained that she did not give great weight to Dr. Danger’s opinion

because Rodriguez’s medical examinations did not reveal he was as limited as Dr.

Danger opined. The ALJ gave weight to the opinions of Drs. Meyer and Grubbs,

finding their opinions consistent with Rodriguez’s medical evidence. After

assessing the RFC, the ALJ utilized the testimony of the VE to determine that

Rodriguez could still perform his past work despite his impairments. Hence, the

ALJ concluded that Rodriguez was not disabled as defined in the Social Security

Act from his alleged onset date through the date of the decision.

      Rodriguez requested review of the ALJ’s decision, but the Appeals Council

denied his request. Subsequently, Rodriguez filed a complaint in federal district

court, seeking judicial review of the Commissioner’s decision. Rodriguez moved

for summary judgment, arguing that the ALJ improperly assessed the medical

opinions, that the ALJ failed to evaluate properly his paragraph B criteria and

assess his RFC, and that the ALJ improperly assessed his subjective symptoms.

The Commissioner opposed the motion and moved for summary judgment.

      In its R&R, the magistrate judge recommended that the district court deny

Rodriguez’s motion for summary judgment and grant the Commissioner’s motion

for summary judgment. The magistrate judge concluded that substantial evidence

supported the ALJ’s evaluation of the opinion evidence in the record, and it

                                         11
        USCA11 Case: 20-11390       Date Filed: 12/02/2020   Page: 12 of 22



supported the ALJ’s evaluation of Dr. Danger’s opinion because he was a

consultative physician and his opinion was not entitled to the same deference as a

treating physician’s opinion. The magistrate judge found that the ALJ did not err

in affording great weight to Drs. Meyer’s and Grubbs’s opinions because they were

consistent with Rodriguez’s treatment records. The magistrate judge also

concluded that the ALJ’s paragraph B criteria findings and RFC determination

were supported by substantial evidence, in part, because the ALJ relied on

Rodriguez’s treatment notes. The magistrate judge lastly concluded that the ALJ’s

evaluation of Rodriguez’s subjective complaints was supported by substantial

evidence because the ALJ relied on Rodriguez’s treatment notes to find that his

description of his symptoms was not consistent with the medical evidence.

      Rodriguez objected to the R&R, reiterating his arguments from his motion

for summary judgment. He also objected on the basis that the ALJ should have

accorded more deference to Dr. Danger’s opinion. The district court overruled

both objections, adopted the R&R, granted the Commissioner’s motion for

summary judgment, and denied Rodriguez’s motion for summary judgment.

Rodriguez filed a timely appeal.

                                        III.

      In Social Security appeals, we review the Commissioner’s decision for

substantial evidence and its application of legal principles de novo. Moore v.

                                         12
         USCA11 Case: 20-11390      Date Filed: 12/02/2020   Page: 13 of 22



Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Under the substantial-evidence

standard, a court looks to an existing administrative record and asks whether it

contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.”

Biestek v. Berryhill, ___ U.S. ___, ___, 139 S. Ct. 1148, 1154 (2019). Substantial

evidence requires more than a scintilla of evidence and is such relevant evidence as

a reasonable person would accept as sufficient to support a conclusion. Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “A preponderance

of the evidence is not required.” Hunter v. Comm’r of Soc. Sec. Admin., 808 F.3d

818, 822 (11th Cir. 2015). “A court may not decide the facts anew, reweigh the

evidence, or substitute our judgment for that of the [Commissioner].” Id. (quoting

Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)). Thus, so long as

the Commissioner’s decision is supported by substantial evidence, the court will

defer to the decision, even if the evidence may preponderate against it. Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004). The substantial

evidence threshold “is not high” and defers to the presiding ALJ, who heard

testimony and reviewed the medical evidence. Biestek v. Berryhill, ___ U.S. at

___, 139 S. Ct. at 1157.

                                        IV.

      A. Whether substantial evidence supports the ALJ’s evaluation of opinion

evidence from Rodriguez’s medical record

                                         13
         USCA11 Case: 20-11390      Date Filed: 12/02/2020   Page: 14 of 22



      On appeal, Rodriguez argues that the ALJ failed to articulate the weight she

accorded to Drs. Mattia’s and Antoine’s opinions, accorded inadequate weight to

Dr. Danger’s opinion, and accorded too much weight to Drs. Meyer’s and

Grubbs’s opinions. Specifically, Rodriguez contends that the ALJ did not accord

any weight to the opinions of his treating physicians, and this court cannot conduct

a meaningful review because the ALJ did not state clearly the weight, if any,

accorded to their opinions. Rodriguez also claims that the ALJ did not provide

substantial evidence to support her decision to give Dr. Danger’s opinion only

partial weight, and the ALJ failed to explain how the evidence was inconsistent

with his opinions. Furthermore, Rodriguez argues that the ALJ did not provide any

examples of how Drs. Meyer’s and Grubbs’s opinions were more consistent with

the treatment records than Dr. Danger’s opinions. Thus, Rodriguez asserts that the

ALJ committed reversible error.

      The Commissioner responds that the ALJ fully considered the medical

opinions in the record and properly explained the weight she gave to each opinion.

The ALJ relied on the treatment notes of Drs. Mattia and Antoine to determine that

Rodriguez could perform work within his RFC. Although Rodriguez challenges

the ALJ’s consideration of these treatment notes, he does not point to an actual

opinion by these doctors that was inconsistent with the ALJ’s RFC finding. The

Commissioner further contends that the ALJ properly considered Dr. Danger’s

                                         14
          USCA11 Case: 20-11390            Date Filed: 12/02/2020       Page: 15 of 22



opinion and gave it partial weight because he was a non-treating physician and his

opined limitations were not supported by Rodriguez’s medical examinations.

Additionally, the Commissioner claims that the ALJ properly gave weight to Drs.

Meyer’s and Grubbs’s opinions because their opinions were consistent with the

medical evidence. Thus, the Commissioner asserts that the record in its entirety

supports the ALJ’s decision.

       In evaluating an individual’s eligibility for SSI benefits, the Commissioner

considers medical opinions from acceptable medical sources, including licensed

physicians and licensed psychologists. 20 C.F.R. § 404.1502(a) (2012).1 Medical

opinions are “statements from acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s), including [his]

symptoms, diagnosis and prognosis, what [he] can still do despite impairment(s),

and [his] physical or mental restrictions.” Id. at §§404.1527(a)(2), 416.927(a)(2)

(2012). In determining an individual’s eligibility for DIB, the Commissioner

considers the medical opinions and evidence in the record and generally gives

more weight to an opinion from a treating source because the treating source is

“likely to be the medical professional[] most able to provide a detailed,

longitudinal picture” of the individual’s medical impairment. Id. at §



1
 We cite to the relevant year’s rules that were in effect at the time of the ALJ’s decision and
before the 2017 amendments.
                                                15
         USCA11 Case: 20-11390        Date Filed: 12/02/2020    Page: 16 of 22



404.1527(c)(2) (2012). Indeed, if the Commissioner finds a treating source’s

opinion on the nature and severity of an impairment is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence” in the record, the Commissioner

will give the opinion “controlling weight.” Id.

      On review, an ALJ is not required to refer to every piece of evidence in her

decision. See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

Nevertheless, the ALJ must clearly articulate reasons for giving less weight to a

treating physician’s opinion, and the failure to do so is reversible error, unless the

correct application of the regulations would not contradict the ALJ’s ultimate

findings. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983). “We will not

second guess the ALJ about the weight the treating physician’s opinion deserves so

long as he articulates a specific justification for it.” Hunter, 808 F.3d at 823.

      Based on our review of the record, we conclude that substantial evidence

supports the ALJ’s evaluation of the opinion evidence in Rodriguez’s medical

record. Drs. Mattia’s and Antoine’s treatment notes constituted medical opinions

because they recorded the nature and severity of Rodriguez’s impairments, and his

symptoms, diagnosis, and prognosis. 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2).

Because the ALJ failed to articulate the weight she assigned to their opinions, she

arguably erred in this respect; however, any error was harmless. The physicians’

                                          16
          USCA11 Case: 20-11390     Date Filed: 12/02/2020   Page: 17 of 22



findings did not contradict the ALJ’s conclusion that Rodriguez was not disabled.

Their treatment notes indicated that Rodriguez had fair judgment, insight, and

logical thought process, and that he was responding well to treatment. In addition,

their treatment notes did not provide any findings as to possible work-related

limitations that Rodriguez might encounter, but rather support the ALJ’s finding

that Rodriguez was able to perform simple, routine tasks and engage in structured

interactions with others. Significantly, Rodriguez does not identify any of Drs.

Mattia’s and Antoine’s opinions that are inconsistent with the ALJ’s finding.

      We also conclude that substantial evidence supports the weight that the ALJ

accorded to Dr. Danger’s opinion. As a consultative physician, Dr. Danger was

not entitled to the same deference that an ALJ would accord to a treating physician.

20 C.F.R. § 404.1527(c)(1)-(4); § 404.1527(c)(2). Some of Rodriguez’s treatment

notes undercut the severity of the limitations that Dr. Danger described and explain

the ALJ’s decision to give partial weight to Dr. Danger’s opinion. Indeed, the ALJ

relied on those treatment notes to determine that Rodriguez’s limitations were not

as severe as Dr. Danger opined and to adjust his range of work to exclude working

at production rate pace or performing tasks involving the safety and welfare of

others.

      We also conclude that the ALJ did not err in according Drs. Meyer’s and

Grubbs’s opinions great weight. The ALJ’s determination was consistent with

                                         17
         USCA11 Case: 20-11390       Date Filed: 12/02/2020   Page: 18 of 22



Rodriguez’s treatment notes because those notes revealed that he had fair judgment

and insight, logical thought process, and was responding well to his treatment.

Drs. Mattia, Antoine, and Danger also noted the same in their treatment notes.

Additionally, Drs. Meyer’s and Grubbs’s opinions were consistent with

Rodriguez’s treatment notes that indicate he was not limited to the severity that he

described. Accordingly, based on the record, we affirm the district court’s order in

this respect.

      B. Whether substantial evidence supports the ALJ’s paragraph B criteria

ratings and evaluation of Rodriguez’s RFC

      On appeal, Rodriguez argues that substantial evidence does not support the

ALJ’s finding regarding his RFC at step four because the ALJ’s rationale was

entirely inconsistent with Dr. Danger’s opinions about his RFC. Rodriguez also

challenges the ALJ’s reliance on Drs. Meyer’s and Grubbs’s opinions because they

did not examine him, and he argues that because the ALJ’s determination

regarding his paragraph B ratings is inaccurate, the ALJ’s RFC assessment is

invariably flawed as well.

      The Commissioner responds that the ALJ fully evaluated Rodriguez’s

condition using the PRTF, and the ALJ supported her ratings when she discussed

Rodriguez’s daily activities, which did not support greater restrictions/limitations.

The Commissioner also posits that Rodriguez’s medical records support the ALJ’s

                                          18
         USCA11 Case: 20-11390      Date Filed: 12/02/2020    Page: 19 of 22



ratings, and, importantly, Rodriguez does not identify what limitations were

missing from his RFC. Thus, because the ALJ considered the entire record and

provided substantial evidence to support her assessment of Rodriguez’s RFC, the

Commissioner urges this court to affirm as to this issue.

      Social Security regulations outline a five-step, sequential evaluation process

to determine whether an individual is disabled. See 20 C.F.R. § 404.1520(a)(4).

The ALJ must evaluate whether (1) the individual engaged in substantial gainful

activity; (2) the individual has a severe impairment; (3) the severe impairment

meets or equals an impairment in the Listing of Impairments; (4) the individual has

the RFC to perform past relevant work; and (5) in light of the individual’s RFC,

age, education, and work experience, there are other jobs the individual can

perform. Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004) (citing

regulations). If the ALJ determines that the individual is not disabled at any step

of the evaluation process, the inquiry ends. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

      The RFC is “that which an individual is still able to do despite the

limitations caused by his or her impairments.” Phillips, 357 F.3d at 1238. The

ALJ makes this determination by considering the individual’s ability to lift weight,

sit, stand, push, pull, etc. 20 C.F.R. § 404.1545(b). The individual’s residual

functional capacity is then used to determine his or her capability for performing

                                         19
           USCA11 Case: 20-11390      Date Filed: 12/02/2020    Page: 20 of 22



various designated levels of work, such as sedentary, light, medium, heavy, and

very heavy. See id. at § 404.1567. The ALJ considers all the record evidence in

making the determination of the individual’s RFC. Phillips, 357 F.3d at 1238.

         Based on our review of the record, we conclude that substantial evidence

supports the ALJ’s findings regarding Rodriguez’s paragraph B criteria and his

RFC at step four. The medical evidence showed that Rodriguez could care for

himself, could prepare simple meals and perform housework, venture out of his

home alone, and handle money. The medical evidence also noted that Rodriguez

was consistently oriented to all spheres during his mental status examinations.

Rodriguez did not report side effects from his medications, and Drs. Mattia,

Antoine, and Danger noted that he was responding well to his treatment. As to the

RFC, the ALJ discussed the treatment notes, noted that Rodriguez had not been

hospitalized for his mental disorder, and that his daily activities reflected that he

could function independently. The ALJ specifically accounted for the mild

limitations that Rodriguez presented by limiting his RFC to exclude working at

production rate pace or performing tasks involving the safety and welfare of others.

Accordingly, based on the foregoing, we affirm the district court’s order as to this

issue.

         C. Whether substantial evidence supports the ALJ’s evaluation of

Rodriguez’s subjective allegations

                                           20
         USCA11 Case: 20-11390        Date Filed: 12/02/2020   Page: 21 of 22



      Rodriguez asserts on appeal that the ALJ failed to assess properly his alleged

symptoms because his description of his symptoms was consistent with the

medical evidence. The Commissioner responds that the ALJ properly applied the

standard for reviewing Rodriguez’s subjective complaints and that Rodriguez’s

statements concerning the intensity, persistence, and functionally limiting effects

of his symptoms were inconsistent with the medical evidence. The Commissioner

posits that the ALJ articulated explicit, adequate reasons for her findings, and that

Rodriguez fails to cite evidence from the medical record that allegedly supports his

allegations. In sum, the Commissioner contends that the ALJ properly considered

the entire record and provided substantial evidence to support her evaluation of

Rodriguez’s subjective allegations.

      “In order to establish a disability based on testimony of pain and other

symptoms, the claimant must satisfy two parts of a three-part test showing: (1)

evidence of an underlying medical condition; and (2) either (a) objective medical

evidence confirming the severity of the alleged pain; or (b) that the objectively

determined medical condition can reasonably be expected to give rise to the

claimed pain. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also

20 C.F.R. § 416.929(a). “If the ALJ discredits subjective testimony, he must

articulate explicit and adequate reasons for doing so.” Wilson, 284 F.3d at 1226.

“Failure to articulate the reasons for discrediting subjective testimony requires, as a

                                          21
         USCA11 Case: 20-11390         Date Filed: 12/02/2020   Page: 22 of 22



matter of law, that the testimony be accepted as true.” Id. Additionally,

“credibility determinations are the province of the ALJ, and [a court] will not

disturb a clearly articulated credibility finding supported by substantial evidence.”

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014).

      Based on our review of the record, we conclude that the ALJ’s determination

that Rodriguez’s symptoms were not as severe as he alleged is supported by

substantial evidence. Rodriguez’s treatment notes indicate that he had fair

judgment and insight, logical thought process, and was responding well to his

treatment. Moreover, the treatment notes undercut his description of his symptoms

that he attested to during the hearing before the ALJ. In addition, his former

roommate stated that Rodriguez was able to function independently, with only

minor limitations. Accordingly, we conclude that substantial evidence supports the

ALJ’s evaluation of Rodriguez’s subjective symptoms, and we affirm the district

court’s order on this issue as well.

      We conclude from the record that substantial evidence supports the ALJ’s

determination that Rodriguez is not disabled. Accordingly, based on the

aforementioned reasons, we affirm the district court’s order adopting the

magistrate judge’s R&R granting summary judgment to the Commissioner on

Rodriguez’s claims for SSI benefits and DIB.

      AFFIRMED.

                                           22